Case 1:20-cv-03190-JGK Document 61 Filed 09/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx

JOSE LUIS MORANCHAL SARMIENTO, Docket No.: 20-cv-03190 (JGK)
individually and on behalf of others similarly

situated,
Plaintiff, A f , GMENT

 

-against-

EASTSIDE BARKING DOG INC. (D/B/A
BARKING DOG), ERGYS JANKU, BUJAR
QEMAL KACI, SOKOL KASIM, and EMIN
ALLIU,

Defendants.
x

 

WHEREAS, on or about September 13, 2021, Defendants, EASTSIDE BARKING DOG INC.
(d/b/a BARKING DOG), ERGYS JANKU, BUJAR QEMAL KACI, SOKOL KASIM, and EMIN
ALLIU, extended to Plaintiff, JOSE LUIS MORANCHAL SARMIENTO, an offer of judgment
pursuant to Rule 68 of the Federal Rules of Civil Procedure in the amount of Twelve Thousand Five

Hundred Dollars and No Cents ($12,500.00), and whereas said Plaintiff accepted said offer on or

 

about September 13, 2021,
JUDGMENT shall be entered in favor of Plaintiff and against Defendants in the amount of

Twelve Thousand Five Hundred Dollars and No Cents ($12,500.00).

Dated: New_York, New York
zy 202800 ON
~~ : : cy stif

|
Hon, JOuN G. KoELTL, U.S.D.J.

 
